EXHIBIT 10.21

LOAN AGREEMENT

THIS LOAN AGREEMENT (hereinafter called this “Agreement”) is made and entered
into this 30th day of November, 2006 by and between WILSHIRE ACQUISITIONS
CORPORATION, a Nevada corporation (hereinafter called “Borrower”), BEVERLY HILLS
BANCORP INC., a Delaware corporation, (hereinafter called “Guarantor”) and FIRST
TENNESSEE BANK NATIONAL ASSOCIATION, a national banking association having its
principal office located in Memphis, Tennessee (“Lender”).

W I T N E S S E T H :

WHEREAS, Borrower desires to borrow from Lender up to Twenty Million Dollars
($20,000,000.00) from time to time outstanding pursuant to a revolving line of
credit;

WHEREAS, Borrower is an indirect wholly owned subsidiary of Guarantor

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions herein contained, the parties hereto hereby agree as
follows:

AGREEMENTS

 

1. COMMITMENT AND FUNDING.

1.1 The Commitment. Subject to the terms and conditions herein set out, Lender
agrees and commits to provide a revolving line of credit (the “Loan”) to
Borrower for up to Twenty Million Dollars ($20,000,000.00) outstanding from time
to time. Such borrowing shall be evidenced by, and shall be payable in
accordance with the terms and provisions of, a promissory note executed by
Borrower, as maker, attached hereto and incorporated herein by reference (such
promissory note together with any renewals, modifications and extensions thereof
is herein referred to as the “Note”).

1.2 Funding. The advance of Loan proceeds hereunder shall be made, upon
Borrower’s request, by depositing the same into a demand deposit account with
Lender or wiring of funds per specific instructions of Borrower. The Loan to
Borrower may be made, at Borrower’s request, in one or more advances, each of
which shall be subject to the terms and conditions of this Agreement, including
but not limited to Sections 2.1 and 2.2 hereof.

1.3 Application of Payments; Prepayments. All payments will be applied first to
accrued and unpaid interest, then to principal. Borrower may, at its option, at
any time and from time to time, without prepayment penalty or premium, prepay
the Loan in whole or in part. Early payments will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower’s obligation to continue to make
payments of accrued and unpaid interest.

1.4 Interest Rate. The Loan indebtedness evidenced by the Note shall bear
interest from date at the variable rate determined in accordance with the terms
and provisions of the Note.

 

2. CONDITIONS OF LENDING.

2.1 Loan Documents. The obligation of Lender to fund the Loan is subject to the
condition precedent that Lender shall have received at or before the execution
of this Agreement all of the following



--------------------------------------------------------------------------------

in form and substance satisfactory to Lender; provided that if any of the
following shall not have been furnished to Lender at or before the date of this
Agreement, the same shall be furnished promptly thereafter unless Lender shall
waive any such requirement in writing.

(a) The Note;

(b) This Agreement;

(c) Guaranty Agreement between Lender and Guarantor (the “Guaranty”);

(d) Commercial Pledge Agreement covering the stock in First Bank of Beverly
Hills, a California state chartered bank (“Bank”), a subsidiary of Borrower (the
“Pledge Agreement”, and together with the Note, the Guaranty and this Agreement,
the “Loan Documents”);

(e) Current certificate of good standing for Borrower and Guarantor in the State
of California;

(f) Certified corporate resolutions of Borrower and Guarantor authorizing the
execution, delivery and performance of the Loan Documents;

(g) A copy of Guarantor’s Form 10-Q for the quarter ended September 30, 2006 and
Form 10-K for the year ended December 31, 2005, it being understood that Lender
is relying upon the audit report of Deloitte & Touche LLP contained in the Form
10-K in entering into this Loan Agreement, and Guarantor’s FR Y-9 Parent Company
Only financial statement(s).

(h) The opinion of Borrower’s independent, third party counsel in the form
approved by Lender, as to the due incorporation and valid existence and good
standing of Borrower, the due authorization and execution by Borrower of the
Loan Documents, the validity and enforceability of the Loan Documents against
Borrower and such other matters as Lender shall require.

2.2 Other Conditions. The obligation of Lender to fund the Loan is subject to
each of the following further terms and conditions:

(a) At the time of funding of any Loan advances hereunder, each of Borrower’s
warranties and representations contained herein shall be and remain true and
correct in all material respects. In addition, no Event of Default (as defined
in Section 6 hereof) shall have occurred and be continuing, and, if requested by
Lender, Borrower shall execute a certificate verifying each of such matters to
be true in all material respects, if such be the case.

(b) At the time the Loan is closed hereunder, there shall have occurred, in the
reasonable opinion of Lender, no material adverse changes in the condition,
financial or otherwise, of Borrower or the Bank from the condition reflected in
the most recent balance sheet included financial statements furnished pursuant
to Section 2.1 hereof.

 

3. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender to enter into this Agreement and to make the Loan,
Borrower and Guarantor represents and warrants to the Lender (which
representations and warranties shall survive the delivery of the Loan Documents
and the funding of the Loan) that:

3.1 Corporate Status. Borrower is a corporation duly organized and existing
under the laws of the State of Nevada, is duly qualified to do business and is
in good standing under the laws of the State of California, and has the
corporate power and authority to own its properties and assets and conduct its
affairs and business.

 

2



--------------------------------------------------------------------------------

3.2 Corporate Power and Authority. Borrower has full power and authority to
enter into this Agreement, to borrow funds contemplated herein, to execute and
deliver this Agreement, the Note and the Pledge Agreement (the “Borrower Loan
Documents”) executed and delivered by it, and to incur the obligations provided
for herein, all of which have been duly authorized by all proper and necessary
corporate action; and the officer executing each of the Borrower Loan Documents
is duly authorized to do so by all necessary corporate action. Any consents or
approvals of shareholders of Borrower required as a condition to the validity of
any Loan Document have been obtained; and each of the Borrower Loan Documents is
the valid, legal, and binding obligation of Borrower enforceable in accordance
with its terms.

3.3 No Violation of Agreements or Law. Neither Borrower nor Bank is in default
under any indenture, agreement or instrument to which it is a party or by which
it may be bound, which default would have a material adverse affect on the
financial condition of Borrower and its consolidated subsidiaries taken as a
whole. Neither the execution and delivery of the Borrower Loan Documents nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions of the Borrower Loan Documents will conflict with, or result in the
breach of, or constitute a default under, any indenture, agreement or other
instrument to which Borrower is a party or by which it may be bound, or result
in the creation or imposition of any lien, charge or encumbrance upon any of the
property of Borrower (other than pursuant to the Borrower Loan Documents), or
violate or be in conflict with any provision of the charter or bylaws of
Borrower.

3.4 Compliance With Law; Government Approvals.

(a) Borrower has complied and is complying with in all material respects all
requirements, made all applications, and submitted all reports required by The
Bank Holding Company Act of 1956, as amended, and any regulations or rulings
issued in connection therewith, and the transaction contemplated hereby will not
violate any such statutes, rules, rulings, or regulations nor will the
consummation of said actions and transactions cause Borrower to be in violation
thereof. Borrower has, as required, received all governmental approvals
necessary for the consummation of the transaction contemplated herein.

(b) Borrower has complied and is complying with all other applicable state or
federal statutes, rules, rulings and regulations except where the failure to
have complied or be in compliance would not have a material adverse affect on
the financial condition or results of operations of the Guarantor and its
consolidated subsidiaries taken as a whole (a “Material Adverse Affect”). The
borrowing of money as described herein and said actions and transactions will
not violate any of such statutes, rules, rulings, or regulations.

3.5 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower threatened against Borrower, Guarantor or Bank before
any court, arbitrator or governmental or administrative body or agency that, if
adversely determined, would result in a Material Adverse Affect. Without
limiting the generality of the foregoing, neither Borrower, Guarantor nor Bank
is subject to any Supervisory Action (herein defined) by any federal or state
bank regulatory authority. As used herein, “Supervisory Action” shall mean and
include the issuance by any bank regulatory authority of a letter agreement or
memorandum of understanding (regardless of whether consented or agreed to by the
party to whom it is addressed); or the issuance by or at the behest of any bank
regulatory authority of a cease and desist order, injunction, directive,
restraining order, notice of charges, or civil money penalties, against
Borrower, Guarantor or Bank or the directors or officers of either of them,
whether temporary or permanent.

 

3



--------------------------------------------------------------------------------

3.6 Financial Condition. The consolidated balance sheets and the related
statements of income of Guarantor, which have been delivered to the Lender
pursuant to Section 2.1 hereof and the consolidated financial statements of
Guarantor which will be delivered to Lender pursuant to Section 4.5 hereof are,
or will be as of their respective dates and for the respective periods stated
therein, complete and correct and fairly present the financial condition of
Guarantor or Bank, as the case may be, and the results of operations of
Guarantor or Bank, as the case may be, as of the dates and for the periods
stated therein, and have been, or will be as of their respective dates and for
the respective periods stated therein, prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved. There has been no material adverse change in the business, properties
or financial condition of Guarantor and its consolidated subsidiaries since the
date of the most consolidated financial statements furnished to Lender pursuant
to Section 2.1 or 4.5 hereof except as set forth in Section 2.2(b) or otherwise
disclosed to Lender in writing.

3.7 Tax Liability. Guarantor and its consolidated subsidiaries have filed all
tax returns that are required to be filed by them, and have paid all taxes which
have become due pursuant to such returns or pursuant to any assessments received
by them except to the extent that Guarantor or any of its subsidiaries is
contesting such taxes or assessments in good faith by appropriate proceedings.

3.8 Subsidiaries. Guarantor has separately provided to Lender a true and correct
list of the subsidiaries of Guarantor as of the date of this Agreement.

4. AFFIRMATIVE COVENANTS. Guarantor covenants and agrees that, until the Note
together with interest thereon is paid in full, unless specifically waived or
approved by the Lender in writing (which waiver or approval will not be
unreasonably withheld), Guarantor will, and will cause Borrower and Bank to:

4.1 Business and Existence. Perform all things necessary to preserve and keep in
full force and effect the existence, rights and franchises of Guarantor and to
comply in all material respects with all laws and regulations applicable to
Guarantor, Borrower and Bank (the “Guarantor Group”), including, but not limited
to, laws and regulations of state and federal authorities applicable to banks
and bank holding companies.

4.2 Maintain Property. Maintain, preserve, and protect all properties used or
useful in the conduct of the Guarantor Group’s business and keep the same in
good repair, working order and condition.

4.3 Insurance. At all times keep the insurable properties of the Guarantor Group
adequately insured and maintain in force (a) insurance, to such an extent and
against such risks, including fire, as is customary with companies in the same
or similar business, (b) necessary workmen’s compensation insurance, fidelity
bonds and directors’ and officers’ insurance coverage in amounts reasonably
satisfactory to Lender, and (c) such other insurance as may be required by law;
and if required by Lender, deliver to the Lender a copy of the bonds and
policies providing such coverage and a certificate of Guarantor executed by
Guarantor’s chief executive officer or chief financial officer, as the case may
be, setting forth the nature of the risks covered by such insurance, the amount
carried with respect to each risk, and the name of the insurer.

4.4 Taxes and Liens. Pay and discharge promptly all taxes, assessments, and
governmental charges or levies imposed upon the Guarantor Group or upon any of
their respective income and profits, or

 

4



--------------------------------------------------------------------------------

their properties, real, personal or mixed, or any part thereof, before the same
shall become delinquent; provided, however, that the Guarantor Group shall not
be required to pay and discharge or to cause to be paid and discharged any such
tax, assessment, charge, levy or claim so long as the amount or validity thereof
shall be contested in good faith by appropriate proceedings.

4.5 Financial Reports. Furnish to Lender (a) as soon as available and in any
event within one hundred twenty (120) days after the end of each fiscal year,
consolidated balance sheet of Guarantor as of the end of such year and
consolidated statements of income of Guarantor for the year then ended, together
with the audit report and opinion of independent Certified Public Accountants
acceptable to the Lender with respect thereto (and Deloitte & Touche LLP is
acceptable), which audit report and opinion shall contain no exceptions or
qualifications unacceptable to Lender; (b) promptly upon receipt, copies of all
management letters and other written assessments submitted by the Certified
Public Accountants to Guarantor; and (c) a copy of Guarantor ‘s FR Y-9 Parent
Company Only financial statement(s); and (d) a copy of Bank’s Quarterly Report
of Condition and Income (“Call Report”) promptly upon the filing with the
appropriate regulatory agency.

4.6 Regulatory Examinations. If legally permitted to do so, (a) promptly notify
Lender upon receipt of any material correspondence, report, memoranda or other
written communication between any federal or state regulatory body or authority,
with respect to the properties, loans, operations and/or condition of the
Guarantor Group; and (b) if required by Lender, fully and completely assist and
cooperate with Lender in requesting approval by such regulatory body or
authority of the furnishing to Lender of any such report, and furnish such
report to Lender if such approval is given; provided, however, that Lender shall
take such steps as may be necessary to assure that all such reports shall remain
confidential and shall be used by Lender solely in connection with the
administration of the Loan in accordance with the provisions of this Agreement.

4.7 Additional Information. Furnish such other information regarding the
operations, business affairs and financial condition of the Guarantor Group as
Lender may from time to time reasonably request, including but not limited to
true and exact copies of any monthly management reports to their respective
directors, their respective tax returns, and all information furnished to
shareholders.

4.8 Right of Inspection. Except to the extent, if any, prohibited by applicable
law, permit any person designated by Lender, to inspect any of the properties,
books and financial and other reports and records of Borrower and Bank,
including, but not limited to, all documentation and records pertaining to the
Guarantor Group’s loans, investments and deposits; and to discuss their affairs;
finances and accounts with the Guarantor Group’s principal executive officers,
at all such reasonable times and as often as Lender may reasonable request
provided that Lender and each person reviewing such information on behalf of
Lender shall keep such information strictly confidential and acknowledge the
legal restrictions of trading of securities with material non-public
information, and if requested by Borrower or Guarantor, shall enter into an
agreement to this effect in form and substance reasonably acceptable to
Borrower.

4.9 Notice of Default. At the time of Borrower’s first knowledge or notice,
furnish the Lender with written notice of the occurrence of any event or the
existence of any condition which constitutes or upon written notice or lapse of
time or both would constitute an Event of Default under the terms of this
Agreement.

4.10 Compliance with Banking Regulations. Cause the Guarantor Group to be in
compliance with all banking and bank holding company laws, rules and regulations
applicable to the Guarantor Group, except to the extent that such non-compliance
would not result in a Material Adverse Affect.

 

5



--------------------------------------------------------------------------------

4.11 Loan Loss Reserves. With respect to Bank, maintain at all times loan loss
reserves in amounts deemed adequate by all federal and state regulatory
authorities; if any federal or state regulatory authority advises Bank that its
loan loss reserves are not adequate, Bank shall not be in violation of this
covenant if it increases its loan loss reserves to the level deemed adequate by
the such regulatory authority.

4.12 Compliance Certificate. Furnish Lender a certificate of compliance of
Guarantor duly executed by the chief financial officer or chief executive
officer of Guarantor within thirty (30) days after the end of each calendar
quarter stating that the Guarantor Group is in compliance in all material
respects with all representations, warranties and agreements in the Loan
Documents.

5. NEGATIVE COVENANTS. Guarantor covenants and agrees that, until the Note
together with interest thereon is paid in full, unless specifically waived or
approved by the Lender in writing (which waiver or approval will not be
unreasonably withheld), Guarantor will, and will cause Borrower and Bank to:

5.1 Indebtedness. Guarantor agrees to notify Lender should it or any subsidiary,
create, incur, assume or suffer to exist, contingently or otherwise, any
indebtedness, except for the following indebtedness:

(a) the indebtedness of Borrower under the Loan;

(b) operating expenses, trade payables and leases incurred by Guarantor or its
subsidiaries in the ordinary course of business;

(c) indebtedness owed by the Guarantor to any other subsidiary;

(d) indebtedness reflected on the consolidated financial statements of Guarantor
as of September 30, 2006;

(e) indebtedness between Guarantor or any of its subsidiaries or between any of
Guarantor’s subsidiaries;

(f) deposits from customers, Federal Funds purchased, borrowings from the
Federal Home Loan Bank, mortgage warehouse borrowings and other such borrowings
in ordinary course of business; and

(g) Trust Preferred Securities outstanding.

5.2 Dividends, Redemptions and Other Payments. Only in the case where there is
outstanding debt owed to Lender under this Agreement, Guarantor will not declare
or pay any dividends if an Event of Default has occurred and is continuing under
this Agreement or the payment of a dividend would create an Event of Default.
The payment of any dividend shall in all respects comply with the Rules and
Regulations of the Federal Reserve Board.

5.3 Relocation. Notify the Lender in advance of any change in the location of
the principal executive office of any member of the Guarantor Group.

5.4 Stock. Sell, transfer or otherwise dispose of any of its common capital
stock in Bank.

5.5 Sale of Assets. Sell, lease, transfer or dispose of all or any substantial
part of its assets, including the assets of any of its subsidiaries, other than
in the normal course of business.

 

6



--------------------------------------------------------------------------------

6. DEFAULT AND REMEDIES.

6.1 Events of Default. Subject to Section 6.2, the occurrence of any one or more
of the following events shall constitute a default (“Event of Default”) under
the terms of this Agreement:

(a) Default in the payment when due of the principal of or interest on the Note.

(b) Material default in the performance of any provisions or breach of any
covenant of this Agreement or any other Loan Document.

(c) If any representation or warranty or any other statement of fact contained
herein, in any other Loan Document, or in any writing, certificate, or report or
statement at any time furnished to Lender pursuant to or in connection with this
Agreement shall prove to be false or misleading in any material respect.

(d) If any member of the Guarantor Group files a petition in bankruptcy or seeks
reorganization or arrangements under the Bankruptcy Code (as it now exists or as
amended); is unable or admits in writing its inability to pay its debts as they
become due or is not generally paying its debts as they come due; makes an
assignment for the benefit of creditors; has a receiver, custodian or trustee
appointed voluntarily or involuntarily, for its property; or is adjudicated
bankrupt; or if an involuntary petition is filed in bankruptcy, for
reorganization or arrangements, or for the appointment of a receiver, custodian
or trustee of any member of the Guarantor Group on its respective properties and
if any member of the Guarantor Group either acquiesces therein or fails to have
such petition dismissed within ninety (90) days of the filing thereof.

(e) Bank’s return on total average assets for any four consecutive calendar
quarters commencing with the quarter ended September 30, 2006 is less than
0.60%.

(f) If the Guarantor Group’s non-performing loans exceed two percent (2.00%) of
total gross loans as of the end of any calendar quarter after the date of this
Agreement. For purposes hereof, “non-performing loans” shall be defined as the
sum of all loans whose installments or prepayments are 90 days or more past due
plus all loans that are on non-accrual plus those loans which have been
renegotiated (as defined by the regulatory agencies) or restructured to provide
a reduction in either interest or principal because of a deterioration in the
financial position of the borrower.

(g) As of the end of any calendar quarter Bank shall not be “Well Capitalized”
under the Prompt Corrective Action rules of the FDIC.

(h) As of the end of any calendar quarter Guarantor shall have a consolidated
leverage ratio (Tier 1 Capital to tangible assets) of less than Six and One-Half
Percent (6.50%); for purposes hereof, “Tier 1 Capital” is defined in Appendix A
to Title 12, Code of Federal Regulations, Part 225n, Capital Adequacy Guidelines
for Bank Holding Companies.

(i) If there shall at any time occur without the prior written approval of
Lender a Change of Control of Borrower or Bank; for this purpose, a Change of
Control shall have occurred of Borrower or Bank if any person or entity, or
group of persons or entities acting in concert, other than an Excluded Person,
acquires more than 50% of the outstanding voting securities of Borrower or Bank,
as applicable; and an “Excluded Person” shall mean Borrower or any subsidiary of
Borrower, or any person who is presently a director or officer of Borrower or
any affiliates of any such person or persons;

 

7



--------------------------------------------------------------------------------

(j) The issuance by or at the request of any bank regulatory authority of any
Supervisory Action (as defined in Section 3.5 hereof) or the prohibition by any
regulatory authority on the Borrower or Guarantor to prevent Borrower or
Guarantor from engaging in any commercial real estate lending activity.

6.2 Remedies. If an Event of Default shall occur, at any time thereafter that
such Event of Default shall be continuing, Lender may, at its option without
demand or notice (except as otherwise provided herein), the same being expressly
waived, declare the Loan, with interest thereon, to be immediately due and
payable, and may proceed to exercise all rights and remedies available under the
Loan Documents, at law or in equity, concurrently or sequentially, in such order
as Lender may elect, all such rights and remedies being cumulative. If any
default, other than a default on payment of the Note, is curable and if Borrower
has not been given a notice of a similar default within the preceding 12 months,
such default shall not be an Event of Default unless within 30 days of notice
thereof from Lender Borrower fails to cure such default or, if the cure requires
more than 30 days, Borrower fails to initiate steps to cure said default.

 

7. MISCELLANEOUS.

7.1 Amendments. The provisions of this Agreement and the other Loan Documents
may be amended or modified only by an instrument in writing signed by the
parties thereto.

7.2 Notices. All notices and other communications provided for hereunder shall
be in writing and if mailed, shall be mailed to the Borrower, at 23901 Calabasas
Road, Suite 1050, Calabasas, California 91320 Attn: Carol Schardt, and to the
Lender, to it at 845 Crossover Lane, Suite 150, Memphis, Tennessee, 38117,
Attention: Correspondent Services; or as to any such person at such other
address as shall be designated by such person in a written notice to the other
parties hereto complying as to delivery with the terms of this Section 7.2. All
such notices and other communications shall be effective upon delivery or, if
sent by first class registered or certified mail, postage prepaid, shall be
effective on the earlier of delivery or three business days after deposit in the
United States mail.

7.3 No Waiver, Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Lender, any right, power or privilege hereunder,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Waiver of any
right, power, or privilege hereunder or under any instrument or document now or
hereafter evidencing or securing the Loan is a waiver only as to the specified
item. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law.

7.4 Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of the parties hereto and their respective heirs, successors, and
assigns, except that Borrower shall not have the right to assign its rights
hereunder or any interest therein without the prior written consent of Lender.

7.5 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Tennessee; except that the provisions hereof which
relate to the payment of interest shall be governed by (a) the laws of the
United States or (b) the laws of the State of Tennessee, whichever permits the
Lender to charge the higher rate, as more particularly set out in the Note.

7.6 Venue of Actions. As an integral part of the consideration for the making of
the Loan hereunder, it is expressly understood and agreed that no suit or action
shall be commenced by the Borrower or Guarantor, or by any successor, personal
representative or assignee of it, with respect to the Loan contemplated hereby,
or with respect to any of the Loan Documents, other than in a state court of

 

8



--------------------------------------------------------------------------------

competent jurisdiction in and for the County of the State in which the principal
place of business of the Lender is situated, or in the United States District
Court for the District in which the principal place of business of the Lender is
situated, and not elsewhere. Nothing in this paragraph contained shall prohibit
Lender from instituting suit in any court of competent jurisdiction for the
enforcement of its rights hereunder or under any other Loan Document, but the
parties stipulate and agree that the courts specified in the preceding sentence
of this section shall be an appropriate forum for any such suit.

7.7 Terminology; Section Headings. All personal pronouns used in this Loan
Agreement whether used in the masculine, feminine, or neuter gender, shall
include all other genders; and the singular of any such pronoun or of any term
defined herein shall include the plural, and vice versa. Section headings are
for convenience only and neither limit nor amplify the provisions of this
Agreement.

7.8 Enforceability of Agreement. Should any one or more of the provisions of
this Agreement be determined to be illegal or unenforceable, all other
provisions nevertheless shall remain effective and binding on the parties
hereto. In the event that the provisions of the Note or this Agreement governing
the determination of the rate of interest on the Loan should be construed by a
court of competent jurisdiction not to constitute a valid, enforceable
designation of a rate of interest or method of determining the same, the Loan
indebtedness shall bear interest at the maximum effective variable contract rate
which may be charged by Lender under applicable law from time to time in effect.

7.9 Interest Limitations. It is the intention of the parties hereto to comply
strictly with all applicable usury laws; and, accordingly, in no event and upon
no contingency shall Lender ever be entitled to receive, collect, or apply as
interest any interest, fees, charges or other payments equivalent to interest,
in excess of the maximum rate for which Borrower may lawfully contract under
applicable law, from time to time in effect. Any provision hereof, or of any
other agreement executed by Borrower that would otherwise operate to bind,
obligate or compel Borrower to pay interest in excess of such maximum lawful
rate shall be construed to require the payment of the maximum rate only. The
provisions of this paragraph shall be given precedence over any other provisions
of this paragraph shall be given precedence over any other provisions contained
herein or in any other agreement applicable to the Loan, that is in conflict
with the provisions of this paragraph.

7.10 Non-Control. In no event shall Lender’s rights hereunder be deemed to
indicate that Lender is in control of the business, management or properties of
the Guarantor Group or has power over the daily management functions and
operating decisions made by the Guarantor Group.

7.11 Fees and Expenses. Borrower agrees to pay Lender a fee of Two Thousand Five
Hundred Dollars ($2,500) for actual out-of-pocket expenses, including due
diligence expenses and legal fees incurred by Lender in connection with the
development, preparation, execution, recording of the Loan and the Loan
Documents. Any expenses related to future amendment or enforcement of, or the
preservation of any rights under this Agreement and the other Loan Documents, or
the collection of the Loan therefore will also be at the expense of the
Borrower. In addition, if Borrower does not have at least $4,000,000 outstanding
under the Loan for 30-days during commitment period, Borrower will pay to Lender
a $2,000 non-usage fee.

7.12 Indemnification. Guarantor and Borrower hereby agree to indemnify Lender
against, and hold Lender harmless from, any and all claims, suits and damages
asserted against Lender by any person or entity other than any member of the
Guarantor Group, but including, but not limited to, shareholders and former
shareholders of Guarantor, arising out of or asserted with respect to the
transactions contemplated by this Agreement and shall pay all attorneys’ fees
and costs in connection with the defense of any such claim.

 

9



--------------------------------------------------------------------------------

7.13 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, WHETHER NOW EXISTING OR HEREAFTER
ARISING: AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

IN WITNESS WHEREOF, Guarantor, Borrower and Lender have caused this Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

WILSHIRE ACQUISITIONS

CORPORATION (“Borrower”)

    

BEVERLY HILLS BANCORP INC.

(“Guarantor”)

By:

 

 

     By:  

 

Title:

 

 

     Title:  

 

      

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

(“Lender”)

       By:  

 

       Title:  

 

 

10